BARBARA LAWALL
PIMA COUNTY ATTORNEY

CIVIL DIVISION

a

SD NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

BARBARA LAWALL

PIMA COUNTY ATTORNEY
CIVIL DIVISION

Nancy J. Davis, SBN 017197
Clayton R. Kramer, SBN 034258
Deputy County Attorneys

32 North Stone Avenue, Suite 2100
Tucson, Arizona 85701
Telephone: 520-724-5700
Nancy.Davis@pcao.pima.gov
Clayton.Kramer@pcao.pima.gov
Attorneys for Pima County

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Louis Taylor, a single man, No. 15-CV-00152-TUC-RM
Plaintiff, MOTION TO WITHDRAW

V.

Pima County, a body politic; et al.,

Defendants.

 

 

Pursuant to LRCiv. 83.3, Nancy J. Davis and Clayton R. Kramer hereby move to
withdraw as counsel of record in this matter due to a conflict of interest. Pima County
may be contacted through its attorneys of record at Struck Love Bojanowski & Acedo,
PLC, 3100 West Ray Road, Suite 300, Chandler, Arizona 85226, (480) 420-1600 (see
Doc. 154 (October 23, 2020 Notice of Appearance)). Maria Luna, Pima County Risk
Manager and Pima County representative, has consented to the withdrawal, and her
written approval is included below. This case is not currently scheduled for trial (Doc.
158 at 2). As permitted by LRCiv. 83.3(b)(1), this motion is presented to the Court ex

parte.

1 of 2

 

 
BARBARA LAWALL
PIMA COUNTY ATTORNEY

CIVIL DIVISION

 

 

CONSENT TO WITHDRAWAL
I, Maria Luna, hereby consent to and approve of the withdrawal of Nancy J. Davis

and Clayton R. Kramer as counsel of record in this matter.

ay Aa

Maria Lupa
Pima CounwW Risk Manager

RESPECTFULLY SUBMITTED December 29, 2020.

BARBARA LAWALL
PIMA COUNTY ATTORNEY

eZ

Nancy J. Davis
Clayton R. Kramer
Deputy County Attorneys

2 of 2
